Case 4:20-cr-00150-CVE Document 31 Filed in USDC ND/OK on 10/21/20 Page 1 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA, )
Plaintiff,
v. Case No. 20-CR-150-CVE
ADAM MAXWELL DONN 3
Defendant. )
PLEA AGREEMENT

The United States of America, by and through R. Trent Shores, United States
Attorney for the Northern District of Oklahoma, and Christopher J. Nassar, Assistant
United States Attorney, and the defendant, ADAM MAXWELL DONN, in person and

through counsel, Robert L. Wyatt, respectfully inform the Court that they have reached the

following plea agreement.

1. Plea

The defendant agrees to enter voluntary pleas of guilty to the following:

Sole Count: 18 U.S.C. §§ 2261A(2)(B) and 2261(b)(5) — Cyber Stalking
as set forth in the Information in the instant case, Northern District of Oklahoma, and
admits to being in fact guilty as charged in the count to which the defendant is pleading

guilty.

Revised 02-28-20 (Standard) Defendant's Initials
elendants Initials
Case 4:20-cr-00150-CVE Document 31 Filed in USDC ND/OK on 10/21/20 Page 2 of 16

2. Waiver of Constitutional Rights

The defendant understands that, by pleading guilty, the following constitutional
rights will be relinquished:

a. the right to be indicted if proceeding by Information;

b. the right to plead not guilty;

c. the right to be tried by a jury, or, if the defendant wishes and with the consent
of the Government, to be tried by a judge;

d. at trial, the defendant has the right to an attorney, and if defendant could not
afford an attorney, the Court would appoint one to represent the defendant;

e. the defendant has the right to assist in the selection of the jury;

f. during trial, the defendant would be presumed innocent, and a jury would be
instructed that the Government has the burden to prove the defendant guilty beyond a
reasonable doubt and by a unanimous verdict;

g. the defendant has the right to confront and cross-examine witnesses against
the defendant;

h. if desired, the defendant could testify on the defendant’s own behalf and
present witnesses in the defendant’s defense;

i. if the defendant did not wish to testify, that fact could not be used against the
defendant, and a jury would be so instructed;

j. if the defendant were found guilty after a trial, the defendant would have the
right to appeal that verdict to determine if any errors had been committed during trial that
would require either a new trial or a dismissal of the charges; and

k. at trial, the defendant would be entitled to have a jury determine beyond a
reasonable doubt any facts which may have the effect of increasing the defendant’s
mandatory minimum or maximum sentence.

1, any rights and defenses defendant may have under the Excessive Fines
Clause of the Eighth Amendment to the United States Constitution to the forfeiture of

2
Revised 02-28-20 KP

Defendant's Initials
Case 4:20-cr-00150-CVE Document 31 Filed in USDC ND/OK on 10/21/20 Page 3 of 16

property in this proceeding or any related civil proceeding, special or other assessment, and
any order of restitution.

By pleading guilty, the defendant will be giving up all of these rights. By pleading guilty,
the defendant understands that the defendant may have to answer questions posed to
defendant by the Court, both about the rights that the defendant will be giving up and the

factual basis for the defendant’s plea.

3. Appellate and Post-Conviction Waiver

In consideration of the promises and concessions made by the United States in this
plea agreement, the defendant knowingly and voluntarily agrees to the following terms:

a. The defendant waives the right to directly appeal the conviction and
sentence pursuant to 28 U.S.C. § 1291 and/or 18 U.S.C. § 3742(a); except that the
defendant reserves the right to appeal from a sentence that exceeds the statutory maximum;

b. The defendant expressly acknowledges and agrees that the United States
reserves all rights to appeal the defendant’s sentence as set forth in 18 U.S.C. § 3742(b),
and U.S. v. Booker, 543 U.S. 220 (2005); and

c. The defendant waives the right to collaterally attack the conviction and
sentence pursuant to 28 U.S.C. § 2255, including any assessment, forfeiture, restitution
order, the length of term of supervised release and any condition of supervised release,
except for claims of ineffective assistance of counsel.

The defendant expressly acknowledges that counsel has explained his appellate and

post-conviction rights; that the defendant understands his rights; and that the defendant

knowingly and voluntarily waives those rightss set-forth above.

 

- ADAM MAXWELL DONN-

Revised 02-28-20 hb
Defendant's Initials
Case 4:20-cr-00150-CVE Document 31 Filed in USDC ND/OK on 10/21/20 Page 4 of 16

4. Freedom of Information Act Waiver

The defendant waives all rights, whether asserted directly or by a representative, to
request or to receive from any department or agency of the United States any records
pertaining to the investigation or prosecution of this case including, without limitation, any
records that may be sought under the Freedom of Information Act, 5 U.S.C. § 552, or the

Privacy Act of 1974, 5 U.S.C. § 552a.

5. Rule 11 Rights Waiver

The defendant knowingly and expressly waives all of the rights afforded defendant
pursuant to the provisions of Rule 11(f) of the Federal Rules of Criminal Procedure. In
other words, after entry of a plea made pursuant to this plea agreement, and in consideration

thereof, the following shall be admissible against the defendant:

a. A plea of guilty which is later withdrawn or which the defendant seeks to
withdraw;

b. Any statement made in the course of any proceeding under Rule 11 regarding
said plea of guilty;
c. Any statement made in the course of plea discussions with an attorney or

agent for the Government, or which were made pursuant to a proffer letter agreement,
which result in a plea of guilty later withdrawn.

6. Waiver of Right to Jury Trial on Sentencing Factors

The defendant, by entering this plea, also waives the right to have facts that
determine the offense level under the Sentencing Guidelines (including facts that support
any specific offense characteristic or other enhancement or adjustment) (1) charged in the

Information, (2) proven to a jury, or (3) proven beyond a reasonable doubt. The defendant

4
Revised 02-28-20 Ab

Defendant's Initials
Case 4:20-cr-00150-CVE Document 31 Filed in USDC ND/OK on 10/21/20 Page 5 of 16

explicitly consents to have the sentence based on facts to be established by a preponderance
of the evidence before the sentencing judge pursuant to United States v. Crockett, 435 F.3d
1305 (10th Cir. 2006), and United States v. Magallanez, 408 F.3d 672 (10th Cir. 2005),
and to allow the Court to consider any reliable evidence without regard to its admissibility
at trial. The defendant explicitly acknowledges that his plea to the charged offense
authorizes the Court to impose any sentence up to and including the maximum sentence
set forth in the United States Code. The defendant also waives all challenges to the
constitutionality of the Sentencing Guidelines.

7. Payment of Monetary Penalties

The defendant understands that the Court may impose a fine pursuant to the
Sentencing Guidelines. The defendant agrees, as a part of this agreement, to submit to
interviews by the United States Attorney’s Financial Litigation Unit regarding the
defendant’s financial status, and to complete and submit a financial statement, under oath,
not later than two weeks after the date of this plea agreement. The defendant understands
that, by law, interest accrues on any remaining balance of the debt.

That monetary penalties imposed by the Court will be (i) subject to immediate
enforcement as provided for in 18 U.S.C. Section 3613, and (ii) submitted to the Treasury
Offset Program so that any federal payment or transfer of returned property the defendant

receives may be offset and applied to federal debts but will not affect the periodic payment

schedule.

Revised 02-28-20
Defendant's Initials
Case 4:20-cr-00150-CVE Document 31 Filed in USDC ND/OK on 10/21/20 Page 6 of 16

8. Restitution for Offense of Conviction

 

The defendant understands that the Court can order the defendant to pay restitution
for the full loss caused by defendant’s conduct set forth above. The defendant agrees to
the entry of a Restitution Order for the full amount of the victims’ losses. At this time, the
Government has not yet received a final calculation of the victims’ losses. The defendant
understands that restitution is mandatory without regard to the defendant’s ability to pay.

9. Restitution for Other Offenses

The defendant agrees the Court’s consideration of the amount of restitution shall
NOT be limited to the amounts alleged in the count(s) to which the defendant is pleading
guilty, and may include al) relevant conduct as well as any stipulated amounts pursuant to

18 U.S.C. § 3663. At this time, the Government has not yet received a final calculation of

any other victims’ losses.

10. Restitution not Dischargeable in Bankruptcy

The defendant further agrees that any amount ordered by the Court to be paid as

restitution may not be discharged, in whole or in part, in any bankruptcy proceeding.

11. Special Assessment
The defendant hereby agrees to pay the total amount required for the Special
Monetary Assessment ($100 per felony count) to the United States District Court Clerk

before the time of the sentencing hearing or as directed by the District Court.

Revised 02-28-20
Defendant's Initials
Case 4:20-cr-00150-CVE Document 31 Filed in USDC ND/OK on 10/21/20 Page 7 of 16

12. Factual Basis and Elements
The elements that the United States must prove beyond a reasonable doubt in order
to convict under 18 U.S.C, s 2261 Wet and A) are as follows:

wi hg! Cit) hs
no
I. First: the detendant used the mail, any interactive computer service, electronic

A
communication service, electronic communication system of interstate commerce,
or any other facility of interstate or foreign commerce to engage in a course of
conduct;
Il. Second: the defendant acted with the intent to injure, harass, or intimidate another
person; and
Ill. Third: that course of conduct caused, attempted to cause, or would be reasonably

expected to cause substantial emotional distress to another person or that person’s

immediate family.

In regard to the factual basis required by Federal Rule of Criminal Procedure
11(b)(3), the defendant agrees and stipulates that there is a factual basis for the plea of
guilty and relieves the United States of any further obligation to adduce such evidence.

The defendant, ADAM MAXWELL DONN, admits knowingly, willfully and
intentionally committing or causing to be committed the acts constituting the crime alleged
in the instant case, and confesses to the Court that the defendant is, in fact, guilty of such

crime.

I, ADAM MAXWELL DONN, admit that from on or about June 11,
2020 to on onal abqu Jae 22, 2020, in the Northern District of Oklahoma, and
elsewhere, Tused an interactive computer services, electronic communication

7
Revised 02-28-20 C)WV } Av sA

Defendant's Initials
Case 4:20-cr-00150-CVE Document 31 Filed in USDC ND/OK on 10/21/20 Page 8 of 16

services, electronic communication systems of interstate commerce, and
other facilities of interstate or foreign commerce to engage in a course of
conduct with the intent to harass and intimidate the Mayor of Tulsa,
Oklahoma, G.T. Bynum, and his wife Susan Bynum, knowing that my course
of conduct would cause, attempt to cause, or reasonably be expected to cause
Mayor Bynum Mrs. Bynum, or their immediate family members substantial
emotional distress.

Specifically, I sent Mayor Bynum and Mrs. Bynum at least 44 emails
and left 14 voicemails of a harassing, threatening, and intimidating nature.
These harassing and threatening messages made numerous references to the
Bynum’s children and their home address, and some of these
communications made veiled references to physical harm coming to the
Bynum family. I did so knowing that Mayor Bynum was a public official
and government officer and I believed my communications would cause him
or his family substantial emotional distress, with the hope that I could
intimidate and coerce him into cancelling the June 20, 2020 campaign rally
fe ident Donald Trump.

     
 
   

\O-\4~ Fo

ADAM MAXWELL DONN Date

Defendant

13. Further Prosecution

The United States shall not initiate additional criminal charges against the defendant
in the Northern District of Oklahoma that, as of the date of the defendant’s acceptance of
this agreement, arise from its investigation of the defendant’s actions and conduct giving
rise to the instant Information, save and except crimes of violence and criminal acts
involving violations investigated by the United States Internal Revenue Service. The
defendant understands, however, that this obligation is subject to all “Limitations” set forth

below, and that the United States Attorney’s Office for the Northern District of Oklahoma

8
Revised 02-28-20 _kp
Defendant's Initials
Case 4:20-cr-00150-CVE Document 31 Filed in USDC ND/OK on 10/21/20 Page 9 of 16

is free to prosecute the defendant for any illegal conduct (i.e., violation of federal criminal

laws) not discovered by or revealed to the Government during its investigation or occurring

after the date of this agreement.

14. Dismissal of Remaining Counts

If the Court finds the defendant’s plea of guilty to be freely and voluntarily made
and accepts the plea, then the United States will move, at the appropriate time, to dismiss
the remaining counts in the instant case, if any, as to this defendant.

If the defendant’s guilty plea is rejected, withdrawn, vacated, or reversed at any
time, the United States will be free to prosecute the defendant for all charges of which it
then has knowledge, and any charges that have been dismissed will be automatically
reinstated or may be re-presented to a grand jury with jurisdiction over the matter. In such
event, the defendant hereby waives any objections, motions or defenses based upon the
applicable statute of limitations, the Speedy Trial Act, or constitutional restrictions as to
the time of bringing such charges.

15. Acceptance of Responsibility

Provided the defendant clearly demonstrates acceptance of responsibility, the
United States agrees to recommend a two-level reduction in offense level pursuant to
U.S.S.G. § 3E1.1. The United States agrees to file a motion recommending that the
defendant receive an additional one-level reduction pursuant to U.S.S.G. § 3E1.1(b) if the
defendant is otherwise eligible therefor. The sentencing judge is in a unique position to

evaluate the acceptance of responsibility, and the Court’s determination will provide the

9

Revised 02-28-20
Defendant's Initials
Case 4:20-cr-00150-CVE Document 31 Filed in USDC ND/OK on 10/21/20 Page 10 of 16

final approval or disapproval of any Section 3E1.1 point level reduction for timely
acceptance of responsibility.

The obligations of the Government herein, relative to acceptance of responsibility
are contingent upon the defendant's continuing manifestation of acceptance of
responsibility as determined by the United States. If the defendant falsely denies, or makes
conflicting statements as to, his involvement in the crime to which he is pleading, falsely
denies or frivolously contests relevant conduct that the Court determines to be true,
willfully obstructs, or attempts to obstruct or impede the administration of justice as
defined in U.S.S.G. § 3C1.1, or perpetrates or attempts to perpetrate crimes while awaiting
sentencing, or advances false or frivolous issues in mitigation, the United States expressly
reserves the right to withdraw any recommendation regarding acceptance of responsibility
without breaching the agreement.

16. Sentence

a. Imprisonment
The defendant acknowledges that under 18 U.S.C. §§ 2261A(2)(B) and 2261(b)(5), the

maximum statutory sentence is 5 years imprisonment, a fine of not more than $250,000.

10

Revised 02-28-20
Defendant's Initials
Case 4:20-cr-00150-CVE Document 31 Filed in USDC ND/OK on 10/21/20 Page 11 of 16

b. Supervised Release

Additionally, the defendant is aware, if imprisonment is imposed, that the Court
Shall include as part of the sentence a requirement that the defendant be placed on a term
of supervised release after imprisonment not to exceed 3 years.

If the term of supervised release for any count of conviction is revoked, the
defendant may be imprisoned for an additional term not to exceed the term of imprisonment
authorized in 18 U.S.C. § 3583(e)(3) for the offense of conviction, with no credit being
given for any time served while on supervised release. Further, the Court may impose
another term of supervised release following any term of imprisonment imposed for a
violation of supervised release conditions, and this term of supervised release may not
exceed the term of supervised release originally authorized by statute for the offense of
conviction less any term of imprisonment that was imposed upon revocation of supervised
release (18 U.S.C. § 3583(e) and (h)). If a second or subsequent term of supervised release
is revoked, the Court may impose another term of imprisonment not to exceed the
difference between any imprisonment imposed for a prior revocation of supervised release
for the offense of conviction and the term of imprisonment authorized pursuant to 18
U.S.C. § 3583(e)(3). Accordingly, the original term of imprisonment when combined with
any term of imprisonment arising from revocations of supervised release, may result in a

total amount of imprisonment greater than the statutory maximum term for the offense of

conviction.

11

Revised 02-28-20
Defendant's Initials
Case 4:20-cr-00150-CVE Document 31 Filed in USDC ND/OK on 10/21/20 Page 12 of 16

c. Guidelines

The defendant is aware that the Sentencing Guidelines promulgated pursuant to the
Sentencing Reform Act of 1984 at 18 U.S.C. § 3551 through § 3742, and 28 U.S.C. § 991
through § 998, are advisory. The district courts, while not bound to apply the Sentencing
Guidelines, must consult those Guidelines and take them into account when sentencing.
See 18 U.S.C.A. § 3553(a).

The sentence imposed in federal court is without parole. The defendant is further
aware that the sentence has not yet been determined by the Court, that any estimate of the
likely sentence received from any source is a prediction, not a promise, and that the Court
has the final discretion to impose any sentence up to the statutory maximum. The defendant
further understands that all recommendations or requests by the United States pursuant to
this agreement are not binding upon the Court.

If the sentencing Court should impose any sentence up to the maximum established
by statute, the defendant cannot, for that reason alone, withdraw defendant’s guilty plea,
but will remain bound to fulfill all of defendant’s obligations under this agreement.

Nothing in this plea agreement, save and except any stipulations contained herein,
limits the right of the United States to present to the Court or Probation Office, either orally
or in writing, any and all facts and arguments relevant to the defendant’s sentence that are
available to the United States at the time of sentencing. The defendant acknowledges
hereby that relevant conduct, that is, conduct charged in any dismissed count and all other

uncharged related criminal activities, will be used in the calculation of the sentence. The

12

Revised 02-28-20 ,
Defendant's Initials
Case 4:20-cr-00150-CVE Document 31 Filed in USDC ND/OK on 10/21/20 Page 13 of 16

United States reserves its full opportunity to speak pursuant to Rule 32(i)(4)(A)(ili) of the
Federal Rules of Criminal Procedure.

The defendant further understands that the sentence to be imposed upon the
defendant will be determined solely by the sentencing judge, and that the sentencing judge
is not bound by the following stipulations. The United States cannot and does not make
any promise or representation as to what sentence the defendant will receive.

17. Stipulations

The defendant and the United States agree and stipulate to the following facts:

It is understood that neither the Court nor the United States Probation Office is
bound by the foregoing stipulations, either as to questions of fact or as to determination of
the correct advisory sentencing guideline calculation.

Having been fully apprised by defense counsel of defendant’s right to seek
compensation pursuant to Public Law 105-119, the defendant WAIVES any and all such
right, and stipulates that defendant is not a “prevailing party” in connection with this case.

18. Limitations

This plea agreement shall be binding and enforceable upon the Office of the United
States Attorney for the Northern District of Oklahoma, but in no way limits, binds or
otherwise affects the rights, powers, duties or obligations of any state or local law
enforcement agency, administrative or regulatory authorities, civil or administrative
enforcement, collection, bankruptcy, adversary proceedings or suits which have been or

may be filed by any governmental entity, including without limitation, the Internal

13
Revised 02-28-20 Ad

Defendant's Initials
Case 4:20-cr-00150-CVE Document 31 Filed in USDC ND/OK on 10/21/20 Page 14 of 16

Revenue Service, the Tax Division of the Department of Justice and the trustee in
bankruptcy.

19. Breach of Agreement

In the event either party believes the other has failed to fulfill any obligations under
this agreement, then the complaining party shall, in its discretion, have the option of
petitioning the Court to be relieved of its obligations herein. Whether or not a party has
completely fulfilled all of its obligations under this agreement shall be determined by the
Court in an appropriate proceeding at which any disclosures and documents provided by
either party shall be admissible and at which the complaining party shall be required to
establish any breach by a preponderance of the evidence. The defendant hereby WAIVES
any right under Rule 1 1(d) and (e) of the Federal Rules of Criminal Procedure to withdraw
from defendant’s plea and this agreement, save and except under circumstances where the
Court rejects the plea agreement under Rule 11(c)(5) and except for the limited reasons
outlined above in this paragraph.

In the event that ADAM MAXWELL DONN, after entry of a plea of guilty,
unsuccessfully attempts to withdraw the defendant’s plea of guilty, the United States may
continue to enforce the agreement but will no longer be bound by any particular provision
in this agreement. This provision will not have any continued vitality if it is determined

by the Court that the United States acted in bad faith to bring about the attempted

withdrawal of plea.

14
Revised 02-28-20 bb

Defendant's Initials
Case 4:20-cr-00150-CVE Document 31 Filed in USDC ND/OK on 10/21/20 Page 15 of 16

20. Conclusion

No agreements, representations or understandings have been made between the
parties in this case, other than those which are explicitly set forth in this plea agreement
and the Plea Agreement Supplement that the United States will file in this case (as is
routinely done in every case, even though there may or may not be any additional terms)
and none will be entered into unless executed in writing and signed by all of the parties.
SO AGREED:

R. TRENT SHORES
UNITED STATES ATTORNEY

LZ Weez. [0-21-2e

CHRISTOPHER J. NASSAR Dated
Assistant United States Attorney

rh Vopr (0 ~(¥~ Lo

 

 

 

 

| ROBERT L. WYATT ¥ Dated

Attorney for Defendant

So y= 9D
ADAM MAXWELL DONN Dated

| Defendant

4 22

Clinton Tames
Attorney Lor Defenclart

15
Revised 02-28-20 . se
Defendant's Initials
Case 4:20-cr-00150-CVE Document 31 Filed in USDC ND/OK on 10/21/20 Page 16 of 16

I have read this agreement and carefully reviewed every part of it with my attomey.
I understand it, and J voluntarily agree to it. Further, I have consulted with my attomey
and fully understand my rights with respect to sentencing which may apply to my case. No
other promises or inducements have been made to me, other than those contained in this
pleading. In addition, no one has threatened or forced me in any way to enter into this

agreement. Finally, I am satisfied with the representation of my attorney in this matter.

SG, Yo -\%- 2

ADAM MAXWELL DONN " Dated
Defendant

I am counsel for the defendant in this case. I have fully explained to the defendant
the defendant’s rights with respect to the pending Information. Further, I have reviewed
the provisions of the Sentencing Guidelines and Policy Statements and | have fully
explained to the defendant the provisions of those Guidelines which may apply in this case.
I have carefully reviewed every part of this plea agreement with the defendant. To my

knowledge, the defendant’s decision to enter into this agreement is an informed and

voluntary ‘pne.
—
bp Uo lof ry [2
ROBERT L. WYATT § Dated ‘
Counsel for the Defendant

CH

Clraton James
Counsel or Defendast

spot

16
Revised 02-28-20
Defendant's Initials
